     Case 2:20-cv-02009-GMN-DJA Document 25 Filed 01/22/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee Under the
 7   Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   DEUTSCHE BANK NATIONAL TRUST                       Case No.: 2:20-cv-02009-GMN-DJA
     COMPANY, AS INDENTURE TRUSTEE
11   UNDER THE INDENTURE RELATING TO
12   IMH ASSETS CORP., COLLATERALIZED                   STIPULATION AND ORDER TO
     ASSET-BACKED BONDS, SERIES 2005-7,                 EXTEND TIME PERIOD TO RESPOND
13                                                      TO MOTION TO DISMISS [ECF No. 15]
                           Plaintiff,
14          vs.                                         [Third Request]
15
     OLD REPUBLIC TITLE INSURANCE
16   GROUP, INC.; OLD REPUBLIC NATIONAL
     TITLE INSURANCE COMPANY; DOE
17   INDIVIDUALS I through X; and ROE
18   CORPORATIONS XI through XX, inclusive,

19                        Defendants.

20
21          Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee Under the
22   Indenture Relating to IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7
23   (“Deutsche Bank”) and Defendant Old Republic National Title Insurance Company (“ORNTIC”)
24   (collectively, the “Parties”), by and through their counsel of record, hereby stipulate and agree as
25   follows:
26          1. On October 9, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial District
27                Court, Case No. A-20-822776-C [ECF No. 1-1];
28



                                                 Page 1 of 2
     Case 2:20-cv-02009-GMN-DJA Document 25 Filed 01/22/21 Page 2 of 2




 1          2. On October 30, 2020, ORNTIC filed a Petition for Removal to this Court [ECF No.
 2             1];
 3          3. On December 10, 2020, ORNTIC filed a Motion to Dismiss [ECF No. 15];
 4          4. Deutsche Bank’s deadline to respond to ORNTIC’s Motion to Dismiss is currently
 5             January 25, 2021 [ECF No. 23];
 6          5. Deutsche Bank’s counsel is requesting an extension until February 8, 2021, to file its
 7             response to the pending Motion to Dismiss;
 8          6. This extension is requested to allow Deutsche Bank additional time to finalize and
 9             file its response to the pending Opposition in light of an unexpected medical
10             emergency experienced by the lead handling counsel for Deutsche Bank.
11          7. Counsel for ORNTIC does not oppose the requested extension;
12          8. This is the third request for an extension which is made in good faith and not for
13             purposes of delay.
14          IT IS SO STIPULATED.
15    DATED this 22nd day of January, 2021.          DATED this 22nd day of January, 2021.
16    WRIGHT, FINLAY & ZAK, LLP                      EARLY SULLIVAN WRIGHT GIZER &
17                                                   McRAE LLP
      /s/ Lindsay D. Robbins
18    Lindsay D. Robbins, Esq.                       /s/ Sophia S. Lau
      Nevada Bar No. 13474                           Sophia S. Lau, Esq.,
19    7785 W. Sahara Ave., Suite 200                 Nevada Bar No. 13365
20    Las Vegas, NV 89117                            8716 Spanish Ridge Avenue, Suite 105
      Attorneys for Plaintiff, Deutsche Bank         Las Vegas, Nevada 89148
21    National Trust Company, as Indenture           Attorneys for Specially-Appearing Defendant
      Trustee Under the Indenture Relating to IMH    Old Republic Title Insurance Group, Inc.
22    Assets Corp., Collateralized Asset-Backed      and Defendant Old Republic National Title
23    Bonds, Series 2005-7                           Insurance Company

24                                                    IT IS SO ORDERED.
25
                                                                  22 day of January, 2021
                                                      Dated this ____
26
27
28                                                    ___________________________
                                                      Gloria M. Navarro, District Judge
                                                      UNITED STATES DISTRICT COURT

                                               Page 2 of 2
